
	
		II
		111th CONGRESS
		2d Session
		S. 2944
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 21, 2010
			Mr. Cornyn (for himself,
			 Mrs. Hutchison, Mr. Vitter, Mr.
			 Chambliss, Mr. Roberts,
			 Mr. LeMieux, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the Secretary of Homeland
		  Security and the Secretary of State to refuse or revoke visas to aliens if in
		  the security or foreign policy interests of the United States, to require the
		  Secretary of Homeland Security to review all visa applications before
		  adjudication, and to provide for the immediate dissemination of visa revocation
		  information.
	
	
		1.Authority of the Secretary of Homeland
			 Security and the Secretary of StateSection 428 of the Homeland Security Act (6
			 U.S.C. 236) is amended by striking subsections (b) and (c) and inserting the
			 following:
			
				(b)Authority of the Secretary of Homeland
				Security
					(1)In generalNotwithstanding section 104(a) of the
				Immigration and Nationality Act (8 U.S.C. 1104(a)) or any other provision of
				law, the Secretary of Homeland Security may refuse or revoke any visa to any
				alien or class of aliens if the Secretary, or designee, determines that such
				refusal is necessary or advisable in the security interests of the United
				States.
					(2)Judicial reviewNotwithstanding any other provision of law,
				including section 2241 of title 28, United States Code, any other habeas corpus
				provision, and sections 1361 and 1651 of such title, no United States court has
				jurisdiction to review a decision by the Secretary of Homeland Security to
				refuse or revoke a visa.
					(c)Authority of the Secretary of
				State
					(1)In generalThe Secretary of State may direct a
				consular officer to refuse or revoke a visa to an alien if the Secretary of
				State determines such refusal or revocation to be necessary or advisable in the
				foreign policy interests of the United States.
					(2)LimitationNo decision by the Secretary of State to
				approve a visa under this subsection may override a decision by the Secretary
				of Homeland Security under subsection
				(b).
					.
		2.Issuance of visas at designated consular
			 posts and embassies
			(a)In generalSection 428(i) of the Homeland Security Act
			 (6 U.S.C. 236(i)) is amended to read as follows:
				
					(i)Visa issuance at designated consular posts
				and embassiesNotwithstanding
				any other provision of law, the Secretary of Homeland Security—
						(1)shall review all visa applications and
				supporting documentation before adjudication;
						(2)shall have sole authority to issue, refuse,
				and revoke visas in Algeria, Canada, Egypt, Germany, Great Britain, Hong Kong,
				Indonesia, Iraq, Israel, Jordan, Kuwait, Lebanon, Mexico, Morocco, Nigeria,
				Pakistan, Philippines, Saudi Arabia, South Africa, Syria, Turkey, Venezuela,
				and Yemen; and
						(3)may designate additional consular posts and
				embassies for on-site Department of Homeland Security personnel to review visa
				applications if the Secretary determines that national or homeland security
				interests warrant such
				designation.
						.
			(b)AppropriationsThere is authorized to be appropriated
			 $30,000,000 for each of the fiscal years 2010 and 2011, which shall be used to
			 expedite the implementation of section 428(i) of the Homeland Security Act, as
			 amended by this section.
			3.Visa revocation informationSection 428 of the Homeland Security Act (6
			 U.S.C. 236) is amended by adding at the end the following:
			
				(j)Visa revocation informationIf the Secretary of Homeland Security or
				the Secretary of State revokes a visa—
					(1)the relevant consular, law enforcement, and
				terrorist screening databases shall be immediately updated on the date of the
				revocation; and
					(2)look-out notices shall be posted to all
				Department of Homeland Security port inspectors and Department of State
				consular
				officers.
					.
		
